DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on February 17, 2021, after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021, has been entered.
 
Response to Arguments
Applicant's arguments filed February 17, 2021, have been considered, but are not persuasive.
Applicant argues that the combination of cited references would not have rendered obvious the amended feature “at least some of the plurality of input bumps are disposed on a short side of the chip laterally connected to the connecting region,” recited in Claims 1, 7, and 13.  Applicant notes that the wire bonding portions 12b of Chen (US 2013/0120704) should not be considered input bumps, as they form a different kind of connection.  Regardless, an IC using bumps to form electrical 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–15 are rejected under 35 U.S.C. 103 as being unpatentable in view of the combined teachings of U.S. Patent Application Publication No. 2008/0164056 to Gettemy et al.; U.S. Patent No. 7,292,289 to Nagahama; U.S. Patent Application Publication No. 2017/0090235 to Fujikawa; and U.S. Patent Application Publication No. 2013/0120704 to Chen et al.
Regarding Claim 1, Gettemy discloses a display panel (e.g., Fig. 2A and corresponding descriptive paragraphs, including paragraphs [0028]–[0034]), comprising: a substrate 42 comprising an active area where a pixel array is located (labeled in Fig. 
Although generally understood by one of ordinary skill in the art that driver 32 of Gettemy may be a “chip,” Gettemy does not explicitly disclose driver 32 as being a chip.
Nagahama discloses a liquid crystal display, including drivers IC1–IC4 disposed in a peripheral region, and teaches that the drivers may be integrated circuits (ICs) formed by a chip-on-glass (COG) process (e.g., col. 1, lines 20–23).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Gettemy such that the driver 32 is formed as a chip, as suggested by Nagahama, and where Gettemy is silent regarding the specific details of the driver, and Nagahama teaches a suitable configuration for the driver, such that one of ordinary skill in the art would reasonably have looked to the teachings of Nagahama to select an appropriate configuration of the driver of Gettemy (see, e.g., MPEP §§ 2144.06 and 2144.07).
The combination of Gettemy and Nagahama appears silent regarding a plurality of input bumps disposed on a side of the chip closer to the connecting region and electrically connected to the connecting portion through the plurality of connecting lines.
Fujikawa discloses a display with a driving IC (Figs. 4 and 5 and paragraph [0049]), and teaches connecting the IC to the substrate using bumps.

The combination of Gettemy, Nagahama, and Fujikawa does not explicitly disclose wherein at least some of the plurality of input bumps are disposed on a short side of the chip laterally connected to the connecting region, though it would have been obvious to form the bumps in close proximity to the wires connecting to those bumps, e.g., W of Gettemy, and where Gettemy shows those wires connecting from a short side of the chip (e.g., Fig. 2B of Gettemy), to minimize wiring length and complexity.
Chen discloses a chip on film structure, and teaches forming wire bonding portions 12b on a short side of the chip in order to achieve a narrow frame edge of the liquid crystal (Fig. 2; Abstract and paragraph [0037]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Gettemy, Nagahama, and Fujikawa such that at least some of the plurality of input bumps (conceptually corresponding to the wire bonding portions of Chen) are disposed on a short side of the chip laterally connected to the connecting region, as suggested by Chen, in order to achieve a narrow frame edge of the device.
Regarding Claim 2, the combination of Gettemy, Nagahama, Fujikawa, and Chen would have rendered obvious wherein the substrate further comprises a plurality of fan-out lines connected between the pixel array and the chip (driver-to-active area fan-out 38, Fig. 2A of Gettemy). 
Regarding Claim 3, the combination of Gettemy, Nagahama, Fujikawa, and Chen would have rendered obvious wherein the chip is a display driver integrated circuit (driver 32 of Gettemy, configured as an IC as suggested by Nagahama).
Regarding Claim 4, the combination of Gettemy, Nagahama, Fujikawa, and Chen would have rendered obvious wherein a width of the connecting region is substantially equal to or smaller than a width of the chip region (Fig. 2A of Gettemy, also where selection and modification of the relative widths of these areas would have been obvious to one of ordinary skill in the art as a matter of design choice taking into account various design considerations including desired bezel width, signal timing, and manufacturing complexities).
Regarding Claim 5, the combination of Gettemy, Nagahama, Fujikawa, and Chen would have rendered obvious wherein the connecting portion is completely located within the extensional region (Fig. 2A of Gettemy, also where the “extensional region” may be defined broadly, and also where the location of the connecting portions may be adjusted based on design needs, see, e.g., Figs. 2B, 4, and 5 of Gettemy illustrating alternative configurations). 
Regarding Claim 6, the combination of Gettemy, Nagahama, Fujikawa, and Chen would have rendered obvious wherein the connecting portion is partially located within the extensional region and is partially located outside the extensional region (Fig. 2A of Gettemy, also where the “extensional region” may be defined broadly, and also where the location of the connecting portions may be adjusted based on design needs, see, e.g., Figs. 2B, 4, and 5 of Gettemy illustrating alternative configurations). 

Regarding Claim 7, Nagahama discloses a display panel (e.g., Figs. 1–3 and the corresponding description), comprising: a substrate 1B comprising an active area 1a where a pixel array is located (col. 6, lines 25–57) and a peripheral area 1b at a side of the active area (Fig. 1), and the peripheral area comprising a first chip region (including, for example, IC2), a second chip region (including, for example, IC3) and a connecting region (including, for example, the region where flexible printed circuit board 3 connects to substrate 1B), wherein the first chip region and the second chip region are arranged in a side by side manner (Fig. 1, arranged side by side along an edge of the substrate); a first chip IC2 and a second chip IC3 mounted on the first chip region and the second chip region respectively in the side by side manner (Fig. 1), wherein the first chip and the second chip are electrically connected to the pixel array (col. 6, lines 25–57); a connecting portion disposed on the connecting region of the peripheral area and configured to be electrically connected to a flexible printed circuit (FPC) board (col. 6, lines 25–57, including wires variously labeled 2 and 20), wherein the connecting region comprises a plurality of bonding pads, which are overlapped with an extensional region extended between the first chip region and the second chip region (where the wiring lines themselves overlap an extensional region extended between the first chip region and the second chip region, though the FPCB 3 itself does not appear to overlap a region directly between the footprints of the chips IC2 and IC3, but including bonding pads would have been obvious where Nagahama teaches that the ICs are “mounted” to electrode terminals); and a plurality of connecting lines electrically connected between the first chip and the connecting portion, and between the second chip and the connecting portion (wiring lines variously labeled 2 and 20, Fig. 1).

Gettemy teaches reducing the bezel size of the display by forming the FPCB attachment area laterally adjacent to the driver (e.g., Fig. 2A and paragraphs [0004]–[0005]).  That is, and as discussed above with respect to Claim 1, Gettemy teaches reducing the bezel size by forming the extensional region extending between the first chip region and the second chip region along a longitudinal axis of the first and the second chip regions and not exceeding a first boundary line extended from long sides of the first and the second chip regions that are closer to the active area, and that the connecting region does not exceed the first boundary line.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Nagahama such that the FPCB 3 of Nagahama, itself, overlaps a region directly between the footprints of the chips IC2 and IC3, as suggested by Gettemy, in order to reduce the bezel size of the display.  That is, the features of Claim 7 would have been obvious in view of the combined teachings of Gettemy and Nagahama.

Fujikawa discloses a display with a driving IC (Figs. 4 and 5 and paragraph [0049]), and teaches connecting the IC to the substrate using bumps.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Gettemy and Nagahama to include a plurality of input bumps disposed on a side of the chip closer to the connecting region and electrically connected to the connecting portion through the plurality of connecting lines, as suggested by Fujikawa, in order to electrically connect the IC to the substrate, and where Gettemy and Nagahama are silent regarding the specific configuration, and Fujikawa discloses a suitable configuration (see, e.g., MPEP § 2144.06–07).
The combination of Gettemy, Nagahama, and Fujikawa does not explicitly disclose wherein at least some of the plurality of input bumps are disposed on a short side of the chip laterally connected to the connecting region, though it would have been obvious to form the bumps in close proximity to the wires connecting to those bumps, e.g., W of Gettemy, and where Gettemy shows those wires connecting from a short side of the chip (e.g., Fig. 2B of Gettemy), to minimize wiring length and complexity.
Chen discloses a chip on film structure, and teaches forming wire bonding portions 12b on a short side of the chip in order to achieve a narrow frame edge of the liquid crystal (Fig. 2; Abstract and paragraph [0037]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Gettemy, Nagahama, and Fujikawa such that at least some of the plurality of input bumps (conceptually corresponding to the wire bonding portions of Chen) are disposed on a short side of the chip laterally connected to the connecting region, as suggested by Chen, in order to achieve a narrow frame edge of the device.
Regarding Claim 8, the combination of Gettemy, Nagahama, Fujikawa, and Chen would have rendered obvious wherein the substrate further comprises a plurality of fan-out lines connected between the pixel array and the first chip and the second chip (driver-to-active area fan-out 38, Fig. 2A of Gettemy; col. 6, lines 25–57 of Nagahama).
Regarding Claim 9, the combination of Gettemy, Nagahama, Fujikawa, and Chen would have rendered obvious wherein the first chip and the second chip are display driver integrated circuits (IC2 and IC3 of Nagahama). 
Regarding Claim 10, the combination of Gettemy, Nagahama, Fujikawa, and Chen would have rendered obvious wherein a width of the connecting region is substantially equal to or smaller than both of a width of the first chip region and a width of the second chip region (Fig. 2A of Gettemy, also where selection and modification of the relative widths of these areas would have been obvious to one of ordinary skill in the art as a matter of design choice taking into account various design considerations including desired bezel width, signal timing, and manufacturing complexities). 
Regarding Claim 11, the combination of Gettemy, Nagahama, Fujikawa, and Chen would have rendered obvious wherein the connecting portion is completely located within the extensional region (Fig. 2A of Gettemy, also where the “extensional region” may be defined broadly, and also where the location of the connecting portions may be adjusted based on design needs, see, e.g., Figs. 2B, 4, and 5 of Gettemy illustrating alternative configurations). 
Regarding Claim 12, the combination of Gettemy, Nagahama, Fujikawa, and Chen would have rendered obvious wherein the connecting portion is partially located within the extensional region and is partially located outside the extensional region (Fig. 

Regarding Claim 13, Gettemy discloses an electronic device (e.g., Fig. 2A and corresponding descriptive paragraphs, including paragraphs [0028]–[0034]), comprising: a substrate 42, comprising a connecting portion (region including attachment portion 44); at least one chip 32 each mounted on a chip region on the substrate, wherein the chip region has long sides and short sides (Fig. 2A); and a plurality of connecting lines 36 electrically connecting the chip and the connecting portion, wherein the connecting portion is configured to be electrically connected between a circuit board (flex 34) and the at least one chip, and the connecting portion comprises a plurality of bonding pads, which are at least partially overlapped with an extensional region which extends from one of the short sides of the chip region along a longitudinal axis of the chip region and do not exceed a first boundary line extended from one of the long sides of the chip region that is closer to the active area, and wherein the connecting portion does not exceed the first boundary line (Fig. 2A, also as outlined in paragraph [0005], disposing the connecting region in unused areas of the substrate, “disposed laterally adjacent to the driver”; also Gettemy teaches contacts formed at the ends of the flex substrate (e.g., Figs. 9A–D), and based on whether the wiring on the flex substrate and the wiring from the driver form an angle or will continue straight, the wiring on the flex substrate and the corresponding contacts can be either staggered or not staggered (e.g., Figs. 7A–C and their description, including paragraphs [0046]–[0048]), in Fig. 2A of Gettemy, the wiring 
Although generally understood by one of ordinary skill in the art that driver 32 of Gettemy may be a “chip,” Gettemy does not explicitly disclose driver 32 as being a chip.
Nagahama discloses a liquid crystal display, including drivers IC1–IC4 disposed in a peripheral region, and teaches that the drivers may be integrated circuits (ICs) formed by a chip-on-glass (COG) process (e.g., col. 1, lines 20–23).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Gettemy such that the driver 32 is formed as a chip, as suggested by Nagahama, and where Gettemy is silent regarding the specific details of the driver, and Nagahama teaches a suitable configuration for the driver, such that one of ordinary skill in the art would reasonably have looked to the teachings of Nagahama to select an appropriate configuration of the driver of Gettemy (see, e.g., MPEP §§ 2144.06 and 2144.07).
The combination of Gettemy and Nagahama appears silent regarding a plurality of input bumps disposed on a side of the chip closer to the connecting region and electrically connected to the connecting portion through the plurality of connecting lines.

It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Gettemy and Nagahama to include a plurality of input bumps disposed on a side of the chip closer to the connecting region and electrically connected to the connecting portion through the plurality of connecting lines, as suggested by Fujikawa, in order to electrically connect the IC to the substrate, and where Gettemy and Nagahama are silent regarding the specific configuration, and Fujikawa discloses a suitable configuration (see, e.g., MPEP § 2144.06–07).
The combination of Gettemy, Nagahama, and Fujikawa does not explicitly disclose wherein at least some of the plurality of input bumps are disposed on a short side of the chip laterally connected to the connecting region, though it would have been obvious to form the bumps in close proximity to the wires connecting to those bumps, e.g., W of Gettemy, and where Gettemy shows those wires connecting from a short side of the chip (e.g., Fig. 2B of Gettemy), to minimize wiring length and complexity.
Chen discloses a chip on film structure, and teaches forming wire bonding portions 12b on a short side of the chip in order to achieve a narrow frame edge of the liquid crystal (Fig. 2; Abstract and paragraph [0037]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Gettemy, Nagahama, and Fujikawa such that at least some of the plurality of input bumps (conceptually corresponding to the wire bonding portions of Chen) are disposed on a short side of the chip laterally connected to the connecting region, as suggested by Chen, in order to achieve a narrow frame edge of the device.
Regarding Claim 14, the combination of Gettemy, Nagahama, Fujikawa, and Chen would have rendered obvious wherein the substrate further comprises an active area where a display panel is configured to be disposed (labeled in Fig. 2A of Gettemy). 
Regarding Claim 15, the combination of Gettemy, Nagahama, Fujikawa, and Chen would have rendered obvious wherein the circuit board is a flexible printed circuit (FPC) board (e.g. paragraph [0002] of Gettemy; col. 6, lines 25–57 of Nagahama).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871